Case: 21-60476     Document: 00516383804         Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 6, 2022
                                  No. 21-60476                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   William Desmond Conrad,

                                                           Petitioner—Appellant,

                                       versus

   United States of America,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:21-CV-57


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          William Desmond Conrad, federal prisoner # 39948-044, seeks leave
   to appeal in forma pauperis (IFP) from the district court’s dismissal of his
   28 U.S.C. § 2241 petition seeking a transfer to another prison. He also moves
   for the appointment of counsel. The district court denied Conrad leave to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60476     Document: 00516383804           Page: 2   Date Filed: 07/06/2022




                                    No. 21-60476


   appeal IFP and certified that the appeal was not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          The district court considered and rejected the availability of Conrad’s
   requested relief both under § 2241 and through a civil rights action, and
   Conrad has not presented any nonfrivolous argument with respect to the
   district court’s reasons. See 18 U.S.C. § 3621(b); Hernandez v. Garrison, 916
   F.2d 291, 293 (5th Cir. 1990); Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983). Accordingly, his motion for leave to appeal IFP is DENIED; the
   motion to appoint counsel is DENIED; and the appeal is DISMISSED AS
   FRIVOLOUS. See Baugh 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                         2